[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS
On November 15, 1991, the plaintiff, Quality Roofing, Inc. filed a complaint against the defendants, Len-Ern Realty and American National Bank. The plaintiff seeks foreclosure of a mechanic's lien, possession of the liened premises and damages in excess of $52,000.
On November 19, 1991, the defendant Len-Ern filed a motion to discharge the lien, a motion to stay the proceedings pending arbitration, and a motion to dismiss. Defendant American National Bank filed a motion to dismiss, adopting the memorandum of Len-Ern, on November 22, 1991.
At the call of the calendar on December 9, 1991, Len-Ern represented to the court that the plaintiff had agreed that the stay should be granted and the motions to dismiss should go off. On January 7, 1992, due to a coding error, an order was entered granting the motion to dismiss.
By letter filed on January 9, 1992, counsel for Len-Ern brought the error to the attention of the Court, Sequino, J. On January 9, 1992, the order to dismiss was vacated, the case reopened, and "the motion for stay of proceedings granted by agreement as reported at the call of the calendar on December 9, 1991", Sequino, J. CT Page 6839
On January 14, 1992, a letter from plaintiff's counsel was filed with the Clerk. In it, plaintiff's counsel states that he never agreed to the motion for stay of proceedings being granted by agreement, but that all motions were to go off by agreement. Plaintiff then reclaimed all motions. The stay has never been lifted.
A hearing must be held in order to determine whether or not the parties agreed to the stay of proceedings being granted by agreement. Until then, the Court will not consider the defendants' motion to dismiss.
BY THE COURT CURRAN, J.